Case 1:19-cv-05244-AKH Document 35 Filed 11/11/19 Page 1 of 3
Case 1:19-cv-05244-AKH Document 35 Filed 11/11/19 Page 2 of 3
         Case 1:19-cv-05244-AKH Document 35 Filed 11/11/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I certify that on November 11, 2019, I caused the foregoing to be filed using the Court’s

CM/ECF system, which will send a notification of such filing to each counsel of record.




                                               /s/ David Mendel
                                              David S. Mendel
                                              Counsel for Plaintiff
